 Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


 SARAH FRANCIS DRAYTON, et al.,

               Plaintiffs,                               CIVIL ACTION NO.: 2:16-cv-53

        v.

 MCINTOSH COUNTY, GEORGIA, et al.,

               Defendants.

                                          ORDER

       This matter is before the Court on Plaintiff Ellen Brown’s response, (doc. 264), to the

Court’s Order of June 29, 2020, (doc. 263), and Plaintiffs Merden Hall and Walter Johnson’s

failure to respond to that Order. For the following reasons, the Court DISMISSES Hall and

Johnson’s claims WITH PREJUDICE for failure to follow the Court’s directive and failure to

prosecute. As to Brown, however, the Court ORDERS her to file a response to Defendants’

Motion to Dismiss, (doc. 228), within fourteen (14) days of this Order.

                                       BACKGROUND

       On December 9, 2015, Hall, Brown and Johnson, along with several other Plaintiffs, filed

their Complaint initiating this action. (Doc. 1.) At that time, Hall, Brown, and Johnson were

represented by counsel. (Id.) However, during the discovery period, the Court granted motions

permitting counsel to withdraw from representing these three Plaintiffs. (Docs. 129, 152, 195.)

Since then, Hall, Brown, and Johnson have each failed to appear for their noticed depositions.

(Docs. 227-3, 227-7, 228-5, 229-5.) In response, several Defendants filed Motions to Dismiss

Hall, Brown, and Johnson. (Docs. 227, 228, 229.) When these Plaintiffs did not respond to the

Motions, the Court entered an Order directing them to file responses either opposing the Motions
     Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 2 of 6



to Dismiss or indicating their lack of opposition by May 29, 2020. (Doc. 254.) The Court alerted

Plaintiffs that, should they fail to respond to the Motions to Dismiss, the Court would presume that

they do not oppose the Motions. (Id. at p. 2.) The Court also explained that a failure to respond

could result in dismissal of their claims. (Id.) The Court provided Plaintiffs with copies of Federal

Rules of Civil Procedure 37 and 41 to ensure that they had full notice of the requirements of the

Rules regarding motions to dismiss. (Id.) Hall, Brown, and Johnson, however, still did not respond

to the Motions to Dismiss.

         On June 29, 2020, the Court ordered Hall, Brown, and Johnson to show cause within

fourteen days why their claims should not be dismissed with prejudice for failing to comply with

the Court’s May 1, 2020 Order and for failure to prosecute. (Doc. 263, p. 3.) The Court also

explicitly warned Plaintiffs that their failure to show case would result in dismissal of all their

claims against all the Defendants in this action with prejudice. Id. Hall and Johnson did not

respond in any manner to this Order. On July 14, 2014, one day after the deadline for responses,

the Court received a letter from Brown, stating that she “do[es] not wish to be dismissed from the

lawsuit,” and that she “was not available at the time of [the] scheduled deposition” and “sincerely

apologize[s] for any inconvenience this may have caused.” (Doc. 264, p. 1.)

                                            DISCUSSION

         As Hall and Johnson did not respond to the Court’s June 29, 2020 Order at all, the Court

will first address their claims. The Court will then address Brown’s response to the Order.

I.       Hall and Johnson’s Claims

         A district court may dismiss a plaintiff’s claims for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to manage its

docket. Link v. Wabash R.R. Co., 370 U.S. 626, 629–31 (1962); Coleman v. St. Lucie Cty. Jail,




                                                   2
 Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 3 of 6



433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd.

v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for

the involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005 WL

2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

[w]illful disobedience or neglect of any order of the Court . . . .”). Additionally, a district court’s

“power to dismiss is an inherent aspect of its authority to enforce its orders and ensure prompt

disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

       Dismissal with prejudice for failure to prosecute is a “sanction . . . to be utilized only in

extreme situations” and requires that a court “(1) conclud[e] a clear record of delay or willful

contempt exists; and (2) mak[e] an implicit or explicit finding that lesser sanctions would not

suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623, 625–26 (11th Cir. 2006)

(quoting Morewitz v. W. of Eng. Ship Owners Mut. Prot. & Indem. Ass’n (Lux.), 62 F.3d 1356,

1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x 616, 619 (11th Cir. 2007) (citing

Morewitz, 62 F.3d at 1366).

       While the Court exercises its discretion to dismiss cases with caution, dismissal of

Plaintiffs Hall and Johnson’s claims with prejudice is warranted. Hall and Johnson failed to

respond to the Court’s June 29, 2020 Order despite the Court’s warning that not responding would

result in dismissal of their claims with prejudice, and this strongly supports such a dismissal. See




                                                  3
  Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 4 of 6



Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While dismissal is an extraordinary

remedy, dismissal upon disregard of an order, especially where the litigant has been forewarned,

generally is not an abuse of discretion.”); Donaldson v. Clark, 819 F.2d 1551, 1557 n.6 (11th 1987)

(“The court has the power . . . to dismiss a case with prejudice . . . for failure to comply with court

orders . . . .”).

         In addition to not responding to the June 29, 2020 Order, these two Plaintiffs each failed

to appear at their noticed depositions. (Docs. 227-3, 227-7, 229-5.) They also failed to respond

to the Defendants’ Motions to Dismiss, (doc. 227, 229), and the Court’s May 29, 2020 Order, (doc.

254). Indeed, a review of the record indicates that Hall and Johnson have not taken any action in

this case since assuming pro se status, which was nearly three years ago for Hall and even longer

for Johnson. (See docs. 129, 152.) In light of these facts, the Court finds that Hall and Johnson

have willfully disobeyed the Court’s Orders and failed to prosecute this civil action with

reasonable promptness. Because of these two Plaintiffs’ abysmal record of missing deadlines, the

Court has no reason to believe that their flagrant disregard of their obligations as litigants will be

rectified by an order containing sanctions short of dismissal with prejudice. See Calloway v.

Perdue Farms, Inc., 313 F. App’x 246, 250 (11th Cir. 2009) (per curiam) (“In light of the fact that

[plaintiff] was warned that his failure to respond to [defendant’s] motion would result in dismissal

of his complaint with prejudice, yet still refused to pursue his case, the district court’s

determination that lesser sanctions would be futile was not unreasonable.”). As a result, the Court

DISMISSES Hall and Johnson’s claims WITH PREJUDICE.

II.      Brown’s Claims

         Unlike Hall and Johnson, Brown did act in response to the Court’s show cause Order. In

her letter, however, Brown states only that she “do[es] not wish to be dismissed,” that she did not




                                                  4
    Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 5 of 6



appear at her deposition because she “was not available” at that time, and that, in the past, she

“attend[ed] and cooperated with meetings [and] conference calls.” (Doc. 264.) However, she

continues to neglect to address the arguments that Defendants raised in their Motion to Dismiss,

(doc. 228). Since the letter indicates that she would like to remain in this suit, the Court, acting in

an abundance of caution, will provide Brown a final opportunity to respond to the Defendants’

allegations and their argument that she should be dismissed from the case with prejudice.

Accordingly, the Court ORDERS Brown to respond to Defendants’ Motion to Dismiss within

fourteen (14) days of this Order. 1 Should Plaintiff Brown fail to comply with this Order, the

Court will dismiss, with prejudice, all of the claims she has asserted against each and every

Defendant.

                                          CONCLUSION

        For the above-stated reasons, the Court sua sponte DISMISSES Plaintiffs Merden Hall

and Walter Johnson’s claims WITH PREJUDICE. Accordingly, the Court DENIES AS MOOT

Defendants’ Motions to Dismiss Hall and Johnson. (Docs. 227, 229.) The Court DIRECTS the

Clerk of Court to TERMINATE these Plaintiffs as parties to this action. In addition, the Court

ORDERS Plaintiff Brown to respond to Defendants’ Motion to Dismiss, (doc. 228), within

fourteen (14) days of this Order. To assure that Brown’s response is made with fair notice of the

requirements of the Federal Rules of Civil Procedure regarding motions to dismiss, generally, and

motions to dismiss for failing to appear at depositions, in particular, the Clerk of Court is hereby




1
 The Court acknowledges that Defendants filed a supplemental brief urging the Court to dismiss Brown’s
claims with prejudice notwithstanding her letter. (Doc. 265.) However, given Brown’s pro se status, and
for the reasons described herein, the Court finds it prudent to order Brown to file a more detailed
response. If and when Brown files the ordered response, Defendants will have ten (10) days to file
supplemental briefing, if they so desire.


                                                  5
 Case 2:16-cv-00053-RSB-BWC Document 266 Filed 07/17/20 Page 6 of 6



instructed to attach a copy of Federal Rules of Civil Procedure 37 and 41 to the copy of this Order

that is served on Plaintiff Brown.

       SO ORDERED, this 17th day of July, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                6
